IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED

STEVEN EDWARD DEGENNARO,

             Appellant,

v.                                                     Case No. 5D16-3588

STATE OF FLORIDA,

             Appellee.
                                        /

Opinion filed June 23, 2017

Appeal from the Circuit Court
for Citrus County,
Richard A. Howard, Judge.

James S. Purdy, Public Defender, and
Kevin R. Holtz, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Andrea K. Totten,
Assistant Attorney General, Daytona
Beach, for Appellee.


                              ON CONCESSION OF ERROR

PER CURIAM.

      Based on Ramroop v. State, 214 So. 3d 657 (Fla. 2017), and the State’s proper

concession of error, we reverse Steven Degennaro’s conviction and sentence for

attempted first-degree murder of a law enforcement officer and remand for a new trial on

that charge. We also reverse the restitution order. Lastly, we remand to the trial court
for resentencing on the resisting a law enforcement officer with violence count under a

corrected scoresheet.

     REVERSED and REMANDED.


ORFINGER, WALLIS, and LAMBERT, JJ., concur.




                                          2